DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (11/16/21 Remarks: page 8, line 11 – page 13, line 4) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (11/16/21 Remarks: page 8, line 16 – page 10, line 13, particularly page 9, line 18 – page 10, line 13) that the primary reference cited in the 8/16/21 Final Rejection (Englard (US 20190113927)) fails to teach or suggest the features “performing an analysis of the sensor data for the driving condition at the vehicle” and “generating a neural network request in response to the analysis of the sensor data collected at the vehicle, wherein the analysis of the sensor data is performed before the neural network request is generated” as recited in claim 1 as presently amended.
However, upon further review of Englard with respect to this amended recitation, at least the following disclosure appears to teach these features:
(Englard paragraph 0081)
Specifically, Englard teaches that an SDCA (which, as noted in the 8/16/21 Final Rejection, may include a neural network (Englard paragraph 0081)) is selected (i.e. requested) in response to the detection (inherently establishing a causal chain wherein the detection precedes the response in time) of wet road conditions (i.e. the analysis of sensor data indicating the presence of such conditions).
With respect to claim 1, Applicant argues (11/16/21 Remarks: page 10, line 14 – page 11, line 9) that Nguyen (US 20200042825) fails to remedy the alleged deficiencies of Englard.
The alleged deficiencies of Englard are addressed above.
With respect to dependent claims 4-9, Applicant argues (11/16/21 Remarks: page 11, lines 8-9) that these claims are dependent from claim 1 and that they should therefore be allowed for the same reasons.
Applicant’s arguments with respect to claim 1 are addressed above.

However, upon further review of Englard with respect to this amended recitation, at least the following disclosures appear to teach this feature:
…In some embodiments, however, the sensor data 102 also includes data from sensors that do not interact with the environment in such a manner, such as an inertial measurement unit (IMU) or a global positioning system (GPS) unit…  (Englard paragraph 0049)
FIG. 19 depicts an example method 980 for controlling an autonomous vehicle using a predictive control based planner of an SDCA… (Englard paragraph 0219) 
…In some embodiments, the method 980 further includes receiving navigation data for guiding the autonomous vehicle through the environment toward the destination, and at least one of the terms may correspond to the goal of reaching one or more waypoints included in the navigation data (e.g., GPS coordinates, landmarks, road features, or map points corresponding to physical locations to be traversed by the vehicle en route to the destination)… (Englard paragraph 0221).
Specifically, Englard teaches that an SDCA (which, as noted in the 8/16/21 Final Rejection, may include a neural network (Englard paragraph 0081)) executes a method which may include 
With respect to dependent claims 11-14 & 16-17, Applicant argues (11/16/21 Remarks: page 12, lines 3-4) that these claims are dependent from claim 10 and that they should therefore be allowed for the same reasons.
Applicant’s arguments with respect to claim 10 are addressed above. 
With respect to claim 18, Applicant argues (11/16/21 Remarks: page 12, line 5 – page 13, line 4) that the art of record fails to teach or suggest the feature “wherein the sensor data includes a type of vehicle encoded in sensor data collected at the vehicle” as recited in amended claim 18.
However, upon further review of Englard with respect to this amended recitation, at least the following disclosure appears to teach this feature:
…The term value generator 740 and optimizer 744 may collectively be viewed as an MPC motion planner of the SDCA 700. The set of constraints may include (i) one or more constraints that are determined using a physical model of the autonomous vehicle… (Englard paragraph 0163; see also Figure 13, sensor data 702)
Englard paragraph 0163) and sensor data (702) are combined (readable upon the not further specified “encoded” recitation) into a set of output data.
With respect to dependent claims 19-20, Applicant argues (11/16/21 Remarks: page 13, lines 3-4) that these claims are dependent from claim 18 and that they should therefore be allowed for the same reasons.
Applicant’s arguments with respect to claim 18 are addressed above. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-14, & 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Englard (US 20190113927, cited in 8/26/21 Office Action) in view of Nguyen (US 20200042825, cited in 7/21/20 Office Action).
With respect to claim 1, Englard discloses:
Claim 1: A method for analyzing data collected at a vehicle through dynamic selection of a neural network, the method further comprising:
receiving sensor data for a driving condition at the vehicle, the sensor data collected at the vehicle (Englard paragraph 0049, sensor data for driving conditions (such as traffic conditions, lighting conditions, road type, and weather) received by SDCA (self-driving control architecture, Englard paragraph 0039));
performing an analysis of the sensor data for the driving condition at the vehicle (Englard paragraph 0081, detection of conditions such as wet road from sensor data);
generating a neural network request in response to the analysis of the sensor data collected at the vehicle (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks), wherein the analysis of the sensor data is performed before the neural network request is generated (Englard paragraph 0081, selection of SDCA based on (and thus inherently subsequent to) detection of conditions based on sensor data);
downloading a neural network, from a server storing a plurality of neural networks each assigned to different driving conditions (see secondary reference below), based on the neural network request and the driving condition described by the sensor data (Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions; Englard paragraph 0081, SDCA may include neural networks);
receiving image data collected at the vehicle (Englard paragraphs 0049 & 0077, cameras included among sensor types); and
performing, via a processor, an analysis of the image data (Englard 0077, sensor data including camera data input into SDCA decision process) using the neural network downloaded (see secondary reference below) based on the neural network request,
(Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Englard does not expressly disclose the recitations annotated (“see secondary reference below”) above (i.e. downloading of a neural network from a remote server).
Nguyen discloses an architecture in which a neural network selection arrangement (Nguyen paragraphs 0020-0026, particularly paragraphs 0020 & 0025-0026) is implemented by devices including neural network module 910 which are distributed across a network and may reside in a server (Nguyen paragraph 0067 and Figure 9), such that components provide data via a network.
Englard and Nguyen are combinable because they are from the field of neural network analysis of data.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the remote downloading arrangement of Nguyen to the selection arrangement of Englard.
The suggestion/motivation for doing so would have been to allow the use of neural network data obtained from a remote 
Therefore, it would have been obvious to combine Englard with Nguyen to obtain the invention as specified in claim 1.
Applying these teachings to claims 4-14 & 16-20:
Claim 4: The method of claim 1 (see above), wherein the neural network downloaded from the server (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server) is trained on sensor data related to the driving condition and the neural network is selected from the plurality of neural networks according to the driving condition (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 5: The method of claim 1 (see above), wherein the sensor data includes light sensor values (Englard paragraph 0049, sensors sense driving conditions including lighting conditions), humidity sensor values, pressure sensor values or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) temperature sensor values (Englard paragraph 0049, sensors sense driving conditions including weather, which is generally understood to include variables such as humidity, barometric pressure, and temperature).
Claim 6: The method of claim 1 (see above), wherein the sensor data includes location data associated with a location of the vehicle (Englard paragraph 0049, sensors sense driving conditions including location).
Claim 7: The method of claim 6 (see above), further comprising:
identifying a geographic (Englard paragraph 0049, sensors sense driving conditions including location) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) topographic environment of the vehicle, wherein the neural network request includes a driving condition based on the geographic or topographic environment of the vehicle (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks).
Claim 8: The method of claim 1 (see above), wherein the sensor data indicates time of day, season, or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) weather (Englard paragraph 0049, sensors sense driving conditions including weather) in vicinity of the vehicle.
Claim 9: The method of claim 1 (see above), further comprising:
filtering the sensor data collected at the vehicle (Englard paragraph 0086, a portion of the sensor data may be selectively used in detecting driving conditions); and
sending the filtered sensor data, wherein the neural network is trained using the filtered sensor data (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 10: An apparatus for vehicle parking navigation and communication, the apparatus further comprising:
an environment module configured to sample at least one type of sensor data collected at a vehicle, the sensor data describing one or more driving conditions for the (Englard paragraph 0049, sensors sense driving conditions such as traffic conditions, lighting conditions, road type, weather);
a road network module configured to sample location data collected at the vehicle (Englard paragraph 0049, sensors sense driving conditions including location);
a monitor condition engine configured to analyze the one or more driving conditions and the location data to generate a neural network request indicative of the one or more driving conditions described by the sensor data collected at the vehicle (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks); and
a neural network module configured to operate a neural network in response to the neural network request, wherein the neural network is downloaded from a server (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server) and selected from a plurality of neural networks each assigned to different driving conditions (Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions; Englard paragraph 0081, SDCA may include neural networks)
wherein the neural network is downloaded to the vehicle (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network) and trained on sensor data related to the identified driving conditions (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data), and
(Englard paragraph 0049, GPS sensor input; Englard paragraph 0221, detection of GPS sensor input, landmarks, and road features).
Claim 11: The apparatus of claim 10 (see above), further comprising:
an image sensor configured to collect image data, wherein the neural network analyzes the image data (Englard 0077, sensor data including camera data input into SDCA decision process; Englard paragraph 0081, SDCA may include neural networks).
Claim 12: The apparatus of claim 10 (see above), wherein the monitor condition engine is configured to identify a driving condition based on the sensor data (Englard paragraph 0049, sensor data for driving conditions (such as traffic conditions, lighting conditions, road type, and weather)), the location data (Englard paragraph 0049, sensors sense driving conditions including location), or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a combination of the sensor data and the location data.
Claim 13: The apparatus of claim 12 (see above), wherein the driving condition is an environmental condition in vicinity of the vehicle (Englard paragraph 0049, sensor data for driving conditions (such as traffic conditions, lighting conditions, road type, and weather)) or (Note: This is a recitation in the alternative, readable upon a teaching of any one option) a geographical (Englard paragraph 0049, sensors sense driving conditions including location) or topographical condition in vicinity of the vehicle.
Claim 14: The apparatus of claim 12 (see above), further comprising:
a memory configured to store a plurality of neural networks, wherein the operated neural network is selected from the plurality of neural networks in response to the neural network request (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0172, SDCA implemented via instructions stored in memory).
Claim 16: The apparatus of claim 12 (see above), wherein the neural network is selected from a plurality of neural networks according to the driving condition (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks).
Claim 17: The apparatus of claim 12 (see above), wherein the monitor condition engine is configured to filter the sensor data collected at the vehicle (Englard paragraph 0086, a portion of the sensor data may be selectively used in detecting driving conditions) and send the filtered sensor data to a server (Nguyen paragraph 0067 and Figure 9, neural network provided via remote network; Nguyen paragraph 0067, system may reside on a server), wherein the neural network is trained using the filtered sensor data (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 18: An apparatus for managing multiple neural networks for driving conditions, the apparatus comprising:
(Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions);
a communication interface (Nguyen paragraph 0067 and Figure 9, neural network provided via remote communication network) configured to receive driving condition data for a vehicle from a vehicle device (Englard paragraph 0049, sensors sense driving conditions; Englard paragraphs 0074 & 0081, selection of SDCA based on driving conditions), wherein the sensor data includes a type of vehicle encoded in sensor data collected at the vehicle (Englard paragraph 0163 and Figure 13, combination (readable upon not further defined “encoding”) of sensor data 702 and vehicle physical model (i.e. vehicle type) constraints via term value generator 740 and optimizer 744); and
a neural network controller configured to select a neural network from the plurality of neural networks in response to the driving condition data for the vehicle (Englard paragraphs 0074 & 0081, selection of SDCA appropriate for driving conditions; Englard paragraph 0081, SDCA may include neural networks)
wherein the neural networks are trained using driving condition data collected during the different driving conditions (Englard paragraph 0081, SDCAs trained for driving in particular driving conditions; Englard paragraph 0081, SDCA may include neural networks; Englard paragraph 0077, SDCA trained using (real or simulated) sensor data).
Claim 19: The apparatus of claim 18 (see above), wherein the condition data is real time data for a vicinity of the vehicle device (Englard paragraph 0049, sensors sense driving conditions such as traffic conditions, lighting conditions, road type, weather).
Claim 20: The apparatus of claim 18 (see above), wherein the condition data describes an attribute of a path traveled by the vehicle device (Englard paragraph 0094, vehicle route data).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/Stephen M Brinich/
Examiner, Art Unit 2663